  Case: 1:21-cv-01735 Document #: 9 Filed: 06/11/21 Page 1 of 2 PageID #:26




                       UNITED STATES DISTRICT COURT
                                 FOR THE
                       NORTHERN DISTRICT OF ILLINOIS

LHANNIE TORRES,                )
                               )
                               )
          Plaintiff            )
                               ) Case No.: 1:21-cv-00021
       v.                      )
                               )
VEHICLE PROTECTION SPECIALISTS )
et al,                         )
                               )
                               )
          Defendant            )

                       NOTICE OF VOLUNTARY DISMISSAL


TO THE CLERK:

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff voluntarily

dismisses the Complaint with prejudice.




Dated: June 11, 2021                       BY: /s/ Amy L.B. Ginsburg
                                           Amy L.B. Ginsburg, Esquire
                                           Kimmel & Silverman, P.C.
                                           30 East Butler Pike
                                           Ambler, PA 19002
                                           Phone: (215) 540-8888 ext. 167
                                           Facsimile: (877) 600-2112
                                           Email: aginsburg@creditlaw.com
                                           Attorney for Plaintiff
  Case: 1:21-cv-01735 Document #: 9 Filed: 06/11/21 Page 2 of 2 PageID #:27




                            CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of June, 2021, a true and correct copy of the

foregoing pleading served via electronic mail to the below:


Christopher Meier
Greenspoon Marder LLP
100 West Cypress Creek Road, Suite 700
Fort Lauderdale, FL 33309
Phone: 954.734.1836
Email: christopher.meier@gmlaw.com
Attorney for the Defendant


Dated: June 11, 2021                          /s/ Amy L.B. Ginsburg
                                              Amy L.B. Ginsburg, Esquire
                                              Kimmel & Silverman, P.C.
                                              30 East Butler Pike
                                              Ambler, PA 19002
                                              Phone: (215) 540-8888 ext. 167
                                              Facsimile: (877) 600-2112
                                              Email: aginsburg@creditlaw.com
                                              Attorney for Plaintiff
